Citation Nr: 0524252	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the left knee injury with tendonitis and mild 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
the left knee disability and assigned a 10 percent rating for 
the disability.  The veteran perfected an appeal of the 
assigned rating.  

In an October 2004 decision, the Board denied entitlement to 
an increased rating for a left knee disability.  The veteran 
subsequently appealed that issue to the United States Court 
of Appeals for Veterans Claims (Court).  Thereafter, the 
parties filed a joint motion to vacate the Board's decision, 
and to remand the veteran's claim for readjudication.  In a 
July 2005 Order, the Court granted the joint motion, vacated 
the Board's October 2004 decision, and remanded this case to 
the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After the Court's July 2005 Order was issued, the veteran was 
provided 90 days to submit additional evidence in connection 
with his claim for a higher rating for his left knee 
disability.  In a July 2005 letter, the veteran indicated 
that his left knee condition had increased in severity and he 
continued to receive treatment at the VA Medical Center (MC) 
in Salisbury, North Carolina.  Along with the submission of 
this letter, the veteran requested that his case be remanded 
to the agency of original jurisdiction (AOJ) for review of 
this evidence.  

In an August 2005 statement, the veteran's representative 
noted that the veteran's knee condition had become 
increasingly painful and indicated that the veteran had, at 
times, become basically incapacitated due to his left knee.  
The veteran's representative noted that although the veteran 
indicated that he wanted his claim returned to the AOJ for 
review of the evidence, it appeared that what was actually 
needed is additional evidence from the VAMC in Salisbury, 
North Carolina.  

VA treatment records are deemed to be evidence of record, and 
a determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, on 
remand the RO should attempt to obtain the veteran's VA 
treatment records from the Salisbury, North Carolina VAMC 
facility dating from March 2004 to the present.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Additionally, upon consideration of the above, the Board is 
of the opinion that the record may not accurately reflect the 
current nature and severity of the veteran's disability.  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's level of functional impairment and to 
adequately evaluate his level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also VAOPGCPREC 
11-95 (April 7, 1995) (when it is asserted that the severity 
of a service-connected disability has increased since the 
most recent rating examination, an additional examination is 
appropriate).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the joint motion for remand noted 
that consideration should be given to whether a separate 
rating based upon a scar or muscle damage to the left knee 
was warranted, as a loss of subcutaneous tissue was noted on 
VA examination.  On readjudication, the RO should consider 
whether a separate rating on this basis is appropriate.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the 
veteran's treatment records from 
the VAMC in Salisbury, North 
Carolina from March 2004 to the 
present, and associate them with 
the claims file.  

2.  The veteran should be afforded 
a VA orthopedic examination to 
determine the nature and severity 
of the symptoms of his left knee 
disorder.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
VA examiner.  The examination 
should include any tests or 
studies that are deemed necessary 
for an accurate assessment. 

(a)  The examiner should conduct a 
thorough orthopedic examination of 
the left knee and provide a 
diagnosis of any pathology found.  
In examining the left knee the 
examiner should document any 
limitation of motion, including any 
limitation of motion due to pain.  
Specifically, the examiner should 
determine whether the veteran is 
unable to fully extend or flex the 
left knee due to pain and, if so, 
document the actual limitation of 
extension and/or flexion due to 
pain.  The examiner should also 
describe any subluxation or 
instability, crepitance, or locking.  

(b)  The examiner should also 
describe any functional loss 
pertaining to the left knee, 
including the inability to perform 
normal working movements of the 
joints with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should also 
be asked to evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of 
those symptoms, including muscle 
atrophy.  In addition, the examiner 
should provide an opinion on the 
degree of any functional loss that 
is likely to result from a flare-up 
of symptoms or on extended use and 
not limit his/her evaluation of 
disability to a point in time when 
the symptoms are quiescent.  The 
examiner should also document, to 
the extent possible, the frequency 
and duration of exacerbations of 
symptoms.  

(c)  The examiner should also 
indicate whether the veteran has any 
scarring or muscle damage to the 
left knee related to his in-service 
left knee injury (hematoma), and 
describe the symptomatology of any 
such scar or muscle damage found.  

3.  After undertaking any 
additional development deemed 
appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, to 
include whether separate ratings 
are warranted for scarring or 
muscle injury.  If the benefit 
sought on appeal remains denied, 
the veteran and his representative, 
if any, should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

